     PHILLIP A. TALBERT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     S. WYETH MCADAM
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, CA 94105-1545
 6          Telephone: (415) 268-5610
 7
            Facsimile: (415) 744-0134
            E-mail: Wyeth.McAdam@ssa.gov
 8
     Attorneys for Defendant
 9

10                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
11                                    SACRAMENTO DIVISION
12
     CAROL LYNEE HAGAR,                              )   Case No.: 2:17-cv-02381-DMC
13
                                                     )
14                  Plaintiff,                       )   STIPULATION FOR EXTENSION OF
                                                     )   TIME AND
15          vs.                                      )   ORDER
                                                     )
16
     NANCY A. BERRYHILL,                             )
17   Acting Commissioner of Social Security,         )
                                                     )
18                  Defendant.                       )
                                                     )
19
                                                     )
20

21          IT IS HEREBY STIPULATED, by and between Carol Lynee Hagar (Plaintiff) and Nancy
22   A. Berryhill, Acting Commissioner of Social Security (Defendant), by and through their respective
23   counsel of record, that, with the Court’s approval, Defendant shall have an extension of time of
24   thirty (30) days to file her Opposition to Plaintiff’s Opening Brief. The current due date is
25   November 27, 2018. The new date will be December 27, 2018. All other deadlines will extend
26   accordingly.
27          Defense counsel needs an extension of time because the attorney responsible needs more
28   time to draft the response, go through the necessary in-house reviews for new attorneys, and




     Stip. & Prop. Order for Ext., 2:17-cv-02381-DMC
 1   manage her other cases. This request is made in good faith with no intention to delay unduly the
 2   proceedings. Counsel apologizes to the Court for any inconvenience this delay may cause.
 3

 4                 This is Defendant’s first request for an extension.
 5
                                          Respectfully submitted,
 6

 7   Dated: November 27, 2018             PHILLIP A. TALBERT
                                          United States Attorney
 8                                        DEBORAH LEE STACHEL
                                          Regional Chief Counsel, Region IX
 9
                                          Social Security Administration
10
                                      By: /s/ S. Wyeth McAdam
11                                       S. WYETH MCADAM
12
                                         Special Assistant United States Attorney
                                         Attorneys for Defendant
13

14                                         /s/ Shanny J. Lee
15
                                          SHANNY J. LEE
                                          Attorney for Plaintiff
16                                        Law Offices of Harry J. Binder and Charles E. Binder, P.C.
                                          (*As authorized via e-mail on November 26, 2018)
17

18
                                                  ORDER
19
     GOOD CAUSE APPEARING, PURSUANT TO STIPULATION, DEFENDANT SHALL FILE
20
     HER OPPOSITION TO PLAINTIFF’S OPENING BRIEF ON OR BEFORE DECEMBER 27,
21   2018.

22

23
     Dated: November 27, 2018
                                                        ____________________________________
24
                                                        DENNIS M. COTA
                                                        UNITED STATES MAGISTRATE JUDGE
25

26

27

28




     Stip. & Prop. Order for Ext., 2:17-cv-02381-DMC
